PER CURIAM.
Kelly filed a petition for writ of mandamus in the trial court. He claimed entitlement to additional incentive gain time under the holding in Waldrup v. Dugger, 562 So.2d 687 (Fla.1990). Because Kelly’s crimes were committed prior to June of 1978, and after July of 1983, the trial court correctly determined that he was not entitled to relief under Waldrup, and denied his petition. Accordingly, we affirm.
Two claims not presented in Kelly’s petition in the trial court are raised in his brief. First, he argues that he is entitled to additional basic gain time under the holding in Weaver v. Graham, 450 U.S. 24, 101 S.Ct. 960, 67 L.Ed.2d 17 (1981). Secondly, he argues that he has an equal protection right to additional incentive gain time because similarly situated prisoners are being awarded more incentive gain time than is being awarded to him. See Waldrup v. Dugger, supra, at p. 695. Because these claims were not presented to the trial court, we do not address them herein.
AFFIRMED.
SHIVERS, C.J., and WOLF and ALLEN, JJ., concur.